DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a barrier layer formed between the first linear pattern and the second linear pattern”; “the second linear pattern continuously extends along the first linear pattern”; “the first linear pattern and the second linear pattern are part of a single conductive wire” (as recited in claims 1 and 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is not clear because it recites, in lines 8-9, the limitation “a barrier layer formed between the first linear pattern and the second linear pattern, wherein the second linear pattern continuously extends along the first linear pattern” (emphasis added).  Claim 1 recites that the second linear pattern (P2) (see Fig. 7B of the present invention) continuously extends along the first linear pattern (P3), however Fig. 7B of the present invention shows that there is a “barrier layer” 62b that is formed between the second linear pattern (P2) and the first linear pattern (P3), therefore the second linear pattern (P2) can not continuously extend along the first linear pattern (P3) because there is a barrier layer (i.e., 62b) formed between them (see Fig. 7B of the present invention).

Claim 1 is also not clear because it recites, in lines 10-12, the limitation “wherein the first linear pattern, the second linear pattern, and the barrier layer are stacked such that the first linear pattern and the second linear pattern are part of a single conductive wire” (emphasis added).  As mentioned above and as shown in Fig. 7B of the present invention, since there is a barrier layer (i.e., 62b) formed between the second linear pattern (P2) and the first linear pattern (P3), thus the first linear pattern and the second linear pattern can not be part of a single conductive wire because they are separate pieces (as shown in Fig. 7B of the present invention).

Claim 15 is not clear because it recites, in lines 9-10, the limitation “wherein the second linear pattern continuously extends along the first linear pattern”.
As mentioned above and as shown in Fig. 7B of the present invention, since there is a barrier layer (i.e., 62b) formed between the second linear pattern (P2) and the first linear pattern (P3), thus the second linear pattern (P2) can not continuously extend along the first linear pattern (P3) because there is a barrier layer (i.e., 62b) formed between them (see Fig. 7B of the present invention). 


Allowable Subject Matter
Claims 1-20 would be allowable if the objected drawings (as mentioned above) can be fixed and if rewritten to overcome 35 USC § 112 rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  
An integrated circuit comprising: the first linear pattern extending in a second direction in a first wiring layer and the second linear pattern extending in the second direction in a first via layer; and a barrier layer formed between the first linear pattern and the second linear pattern; wherein a width of the first linear pattern tapers downwardly to an inwardly extending offset-step, and wherein a length of the first linear pattern is greater than a length of the second linear pattern, in combination with other claimed features, as recited in independent claim 1.  Claims 2-14 are dependent upon independent claim 1.
An integrated circuit comprising: the first linear pattern extending in a second direction in a first wiring layer and the second linear pattern extending in the second direction in a first via layer; a barrier layer formed between the first linear pattern and the second linear pattern; and a plurality of unit circuits arranged in the second direction; wherein a width of the first linear pattern tapers downwardly to an inwardly extending offset-step, and wherein a length of the first linear pattern is greater than a length of the second linear pattern, in combination with other claimed features, as recited in independent claim 15.  Claims 16-20 are dependent upon independent claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sengupta et al. (U.S. 2018/0269152), Yang et al. (U.S 2020/0328112 A1), and Kulkarni et al. (U.S 2010/0136781 A1).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        August 21, 2022